Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chad Wickman on Wednesday, February 9, 2022.
The application has been amended as follows: 
Claim 1, line 11, remove “flexes” and insert –bends--
Claim 21, line 10, before the “.” insert --, wherein the means for orienting the coil bends against the heart wall to stabilize a position of the coil with the longitudinal axis of the coil in a position generally parallel relative to the heart wall” 
Claim 27, line 11, after “the heart wall” insert --, the flexible shaft is configured to bend against the heart wall when the blunt tip is forced against the heart wall to stabilize a position of the co8il with the longitudinal axis of the coil in a position generally parallel relative to the heart wall--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774